Jones, the testator, provides by special legacies for his children, and then gives the use of some negroes to his wife for her life; and it is stated and admitted that she sold a descendant of one of these negroes. But it is stated in the answer that she was under (129) the necessity of selling this negro for the support of her family.
And I am of opinion that a court of equity will validate a sale under such circumstances. A devise to her use means to the use of herself and family. Therefore, I direct that one of the inquiries to be made by the jury shall be whether or not this negro was sold for the necessary support of herself and children.
The inquiry was made and found by the jury in the affirmative; and thereupon the court dismissed the bill as to the negro so sold, and her increase. Quere de hoc.